DETAILED ACTION
This is in response to RCE dated 3/4/22.  Claims 1-7 and 17-29 have been examined.  Claims 8-16 have been cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
As per Applicant’s amendment, the objection to claim 2, 6, 18, 22, 25, and 28 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 17-29 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Sengupta (US 2020/0382354).

Regarding Claim 1 (Currently Amended),
A user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 

receiving, from a base station, rate matching configuration information comprising a pattern to rate match with respect to long term evolution cell specific reference signals [Sengupta: 0060; when a 5G/NR-capable UE 102 operating in an unlicensed band or in a licensed band is configured with higher-layer parameter lte-CRS-ToMatchAround within a ServingCellConfig information element (IE) where one or multiple LTE CRS patterns in one or more CCs which overlap fully or partially with one or more 5G/NR CCs are indicated using the RRC configuration RateMatchPatternLTE-CRS IE, the 5G/NR-capable UE 102 uses the DMRS locations discussed infra to avoid collision of DMRS symbols with LTE CRS symbols; 0115; UE is configured with higher-layer parameter lte-CRS-ToMatchAround within ServingCellConfig (see e.g., Table 1a and Table 1b supra) where one or multiple LTE CRS patterns in one or more CCs which overlap fully or partially with the NR CC(s) are indicated using RRC configuration IE RateMatchPatternLTE-CRS, in the case of multiple configured LTE CRS patterns, the configuration includes frequency domain allocations corresponding to different LTE CCs which fully or partially overlap with UE 102 can be configured with multiple LTE CRS rate matching patterns by extending the lte-CRS-ToMatchAround higher layer parameter to support multiple RateMatchPatternLTE-CRS IEs each corresponding to an LTE CC; 0117; a higher layer configuration for the rate matching pattern may include an explicit TRxP ID that is associated with a CORESET, which contains a DCI scheduling the PDSCH for the TRxP], 

downlink demodulation reference signal configuration information for physical downlink shared channel symbols [Sengupta: 0035; in 5G/NR, the UE 102 assumes the PDSCH DMRS is being mapped to physical resources according to configuration type 1 or configuration type 2 as given by the higher-layer parameter dmrs-Type], and 

downlink control information that schedules a physical downlink shared channel symbol of the physical downlink shared channel symbols [Sengupta: 0034; the PDCCH can be used to schedule DL transmissions on PDSCH and UL transmissions on PUSCH, where the Downlink Control Information (DCI) on PDCCH includes: DL assignments containing at least modulation and coding format, resource allocation, and HARQ information related to DL shared channel (DL-SCH); 0117; a DCI scheduling the PDSCH for the TRxP; 0120; a DCI can be used to dynamically indicate whether the UE 102 should use rateMatchPatternGroup 1, rateMatchPatternGroup2, or both for the purposes of PDSCH rate matching; 0140; process 800 begins at operation 805 where the UE 102 determines a configuration that 

in response to determining, based on the rate matching configuration information, that the physical downlink shared channel symbol contains a long term evolution cell specific reference signal of the long term evolution cell specific reference signals, and that the long term evolution cell specific reference signal is threshold likely to cause a collision with a first demodulation reference signal of a pair of demodulation reference signals configured for the physical downlink shared channel symbol and an adjacent physical downlink shared channel symbol that is subsequent, and adjacent, to the physical downlink shared channel symbol in a symbol order [Sengupta: collision == LTE CCs overlap with NR CCs or inter-RAT RS collision; 0123; the field/parameter rateMatchPatternToAddModList indicates the resources patterns which the UE 102 should rate match PDSCH around; 0140; at operation 810, the UE 102 performs rate matching around one or more LTE CRS patterns that are transmitted in the respective LTE CCs that are fully or partially overlapping with the one or more 5G/NR CCs in which a PDSCH transmission is to be received; at operation 810, the UE 102 receives the PDSCH transmission according to a PDSCH mapping type B scheme and based on the rate matching; 0067; in each of the mappings 404, 406, and 408, a first inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol l0 in a first slot colliding with the LTE CRS transmitted in symbol 0 of the LTE subframe 402; 0086; in one 10 symbol PDSCH (ld=10) embodiment where the PDSCH mapping type B slot boundary is aligned with the end of the LTE subframe 402, the DMRS position is symbol 0 and possibly up to three additional DMRSs can be configured; if three additional DMRSs are configured, then the DMRS positions are symbol 3, symbol 6, and symbol 9; 0091; NR-DMRS Type B mapping 508 shows an 11 symbol PDSCH (ld=11) where NR-DMRSs are transmitted in the position of the first NR-DMRS symbol (l0), the fourth symbol (e.g., symbol 3), the seventh symbol (e.g., symbol 6), and the tenth symbol (e.g., symbol 9)],
Note:
Prior to a shift, DMRSs are at symbol 0 and symbol 3 in 410, 412, 416 of Fig. 4B, which corresponds to a pair of adjacent symbols 0 and 1 in LTE CRS.  Applicant’s Specification in [para. 0031; 0035 ] supports construing physical downlink shared channel symbol by referring to LTE CRS channel symbols (i.e. 15 KHz SCS).

determining that the pair of demodulation reference signals are to be shifted to a later pair of adjacent physical downlink shared channel symbols of the physical downlink shared channel symbols that is later in the symbol order than the physical downlink shared channel symbol [Sengupta: later pair of consecutive PDSCH symbols == DMRSs at symbol 2 and symbol 4 (corresponds to LTE symbol 1 and 2); 0140; at operation 810, the UE 102 performs rate matching around one or more LTE CRS patterns that are transmitted in the respective LTE CCs that are fully or partially overlapping with the one or more 5G/NR CCs in which a PDSCH transmission is to be received; 0142; determining a Long Term Evolution (LTE) Cell-specific Reference Signal (CRS) pattern of a LTE Component Carrier (CC) that fully or partially overlaps with a Fifth Generation (5G) CC; determining one or more 5G Demodulation Reference Signal (DMRS) positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols; 0059; The embodiments herein are directed to various combinations of PDSCH mapping type lengths aligned and/or superimposed on to LTE subframes; in various embodiments, whenever an RS collision is detected, the 5G/NR RS (e.g., DMRS) is shifted to avoid the inter-RAT RS collision; 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4 (see also, 404 of Fig. 4A); this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402; 0079; In one embodiment for 8 symbol PDSCH (ld=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6]. 
Note:
Because, in Sengupta, the LTE CRS pattern 402 includes an SCS of 15 kHz, and the NR Type B DMRS has an SCS of 30 kHz [Sengupta: 0065; 0105].  It means that two contiguous symbols in NR-DMRS (i.e. in 410 of Fig. 4B) correspond to one symbol in LTE CRS pattern 402.  Potential position for shifted NR DMRS is symbol 2 along with an additional DMRS at symbol 3 in 410, 412, 416 of Fig. 4B, which reads on later pair of consecutive PDSCH symbols.   

Regarding Claim 2 (Previously Presented),
wherein the physical downlink shared channel symbol is a first physical downlink shared channel symbol, and wherein the later pair of adjacent physical downlink shared a first inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol l0 in a first slot colliding with the LTE CRS transmitted in symbol 0 of the LTE subframe 402; 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4 (see also, 404 of Fig. 4A); this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402; 0070; in one embodiment for 6 symbol PDSCH (l.sub.d=6), the DMRS position is shifted to symbol 3 and possibly one additional DMRS at symbol 4; in another embodiment for 6 symbol PDSCH (l.sub.d=6), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4; 0079; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured]. 
Note:
DMRS at symbol 2 or symbol 3 correspond to LTE CRS symbol 1.  DMRS at symbol 4 or symbol 5 corresponds to LTE CRS symbol 2.

Regarding Claim 3 (Previously Presented),
wherein the operations further comprise mapping the pair of demodulation reference signals to physical resources according to the downlink demodulation reference signal configuration information and the downlink control information [Sengupta: 0140; at operation 810, the UE 102 receives the PDSCH transmission based on the rate matching; 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4; this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402]. 

Regarding Claim 4 (Previously Presented),
wherein the operations further comprise, in response to determining that the physical downlink shared channel symbol does not contain the long term evolution cell specific reference signals, determining that a first demodulation reference signal of the pair of demodulation reference signals is present in the physical downlink shared channel symbol [Sengupta: 0086; in one 10 symbol PDSCH (ld=10) embodiment where the PDSCH mapping type B slot boundary is aligned with the end of the LTE subframe 402, the DMRS position is symbol 0 and possibly up to three additional DMRSs can be configured; if three additional DMRSs are configured, then the DMRS positions are symbol 3, symbol 6, and symbol 9; 0091; NR-DMRS Type B mapping 508 shows an 11 symbol PDSCH (ld=11) where NR-DMRSs are transmitted in the position of the first NR-DMRS symbol (l0), the fourth symbol (e.g., symbol 3), the seventh symbol (e.g., symbol 6), and the tenth symbol (e.g., symbol 9); 0058; FIG. 3 illustrates example DMRS positions for PDSCH mapping type B; the 3GPP RANI working group has agreed that 5G/NR based access to unlicensed spectrum PDSCH mapping Type B with a duration of 2-13 symbols will be supported in addition to the already specified durations of 2, 4 and 7 symbol DMRS in 5G/NR Release 15; if the LTE subframe 200 of superimposed on to the PDSCH mapping scheme of FIG. 3, collisions would occur between the DMRS and CRS transmissions; 0023; the UE 102 may assume CRSs are, unless otherwise stated in clause 12 of 3GPP TS 36.212 v15.6.0 (2019-06-24) (hereinafter "[TS36212]"), transmitted in all downlink subframes for frame structure type 1 and frame structure type 2, and non-empty subframes for frame structure type 3 in a cell supporting PDSCH transmission; 0142; determining a Long Term Evolution (LTE) Cell-specific Reference Signal (CRS) pattern of a LTE Component Carrier (CC) that fully or partially overlaps with a Fifth Generation (5G) CC; determining one or more 5G Demodulation Reference Signal (DMRS) positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols;].
Note:
Lack of collision determination at a symbol presumably containing CRS and DMRS means that no CRS is present.  Therefore, only consider DMRS positions for PDSCH mapping type B, as shown in Fig. 3. 

Regarding Claim 5 (Previously Presented),
wherein the operations further comprise mapping the pair of demodulation reference signals to physical resources according to the downlink demodulation reference signal configuration information and the downlink control information [Sengupta: 0139; Fig. 7; at operation 710, the UE 102 determines one or more 5G DMRS positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols; at operation 715, the UE 102 demodulates and decodes one or more 5G DMRSs at the one or more 5G DMRS positions for estimating a PDSCH a PDSCH mapping type B scheme and based on the rate matching; 0120; a DCI can be used to dynamically indicate whether the UE 102 should use rateMatchPatternGroup 1, rateMatchPatternGroup2, or both for the purposes of PDSCH rate matching; 0086; in one 10 symbol PDSCH (ld=10) embodiment where the PDSCH mapping type B slot boundary is aligned with the end of the LTE subframe 402, the DMRS position is symbol 0 and possibly up to three additional DMRSs can be configured; if three additional DMRSs are configured, then the DMRS positions are symbol 3, symbol 6, and symbol 9; 0091; NR-DMRS Type B mapping 508 shows an 11 symbol PDSCH (ld=11) where NR-DMRSs are transmitted in the position of the first NR-DMRS symbol (l0), the fourth symbol (e.g., symbol 3), the seventh symbol (e.g., symbol 6), and the tenth symbol (e.g., symbol 9)]. 

Regarding Claim 6 (Currently Amended),
wherein the physical downlink shared channel symbol is a second physical downlink shared channel symbol, wherein the later pair of adjacent physical downlink shared channel symbols starts at a third physical downlink shared channel symbol [Sengupta: 0079; Fig. 4B; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if one additional DMRS is configured, then the additional DMRS position is symbol 6; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6; 0077; in mappings 410 and 412, a second inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol 3 in a second slot colliding with the LTE CRS transmitted in symbol 11 of the LTE subframe 402]. 
Note:
In 412 of Fig. 4B, NR-DMRS at symbol 3 corresponds to symbol 1 in terms of LTE CRS.  Also, in 412, the potential position for shifted NR-DMRS is at symbol 5, while an additional NR-DMRS is at symbol 6.  Theses DMRSs correspond to symbol 2 and 3 in terms of LTE CRS (i.e. 15 kHz SCS).  

Regarding Claim 7 (Previously Presented),
wherein the third physical downlink shared channel symbol is directly after the second physical downlink shared channel symbol in the symbol order [Sengupta: 0079; Fig. 4B; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if one additional DMRS is configured, then the additional DMRS position is symbol 6; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6; 0077; in mappings 410 and 412, a second inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol 3 in a second slot colliding with the LTE CRS transmitted in symbol 11 of the LTE subframe 402; 0077; in mappings 410 and 412, a second inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol 3 in a second slot colliding with the LTE CRS transmitted in symbol 11 of the LTE subframe 402]. 
Note:


Regarding Claim 17 (Currently Amended),
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations, the operations comprising: 

receiving, from a network device: rate matching configuration information to rate match with respect to long term evolution cell specific reference signals, downlink demodulation reference signal configuration information for physical downlink shared channel symbols [Sengupta: 0060; when a 5G/NR-capable UE 102 operating in an unlicensed band or in a licensed band is configured with higher-layer parameter lte-CRS-ToMatchAround within a ServingCellConfig information element (IE) where one or multiple LTE CRS patterns in one or more CCs which overlap fully or partially with one or more 5G/NR CCs are indicated using the RRC configuration RateMatchPatternLTE-CRS IE, the 5G/NR-capable UE 102 uses the DMRS locations discussed infra to avoid collision of DMRS symbols with LTE CRS symbols; 0035; in 5G/NR, the UE 102 assumes the PDSCH DMRS is being mapped to physical resources according to configuration type 1 or configuration type 2 as given by the higher-layer parameter dmrs-Type], and

downlink control information that schedules a physical downlink shared channel symbol of the physical downlink shared channel symbols [Sengupta: 0034; the PDCCH can be used to schedule DL transmissions on PDSCH and UL transmissions on PUSCH, where the Downlink Control Information (DCI) on PDCCH includes: DL assignments containing at least modulation and coding format, resource allocation, and HARQ information related to DL shared channel (DL-SCH); the UE 102 monitors a set of PDCCH candidates in configured monitoring occasions in one or more configured Control Resource Sets (CORESETs) according to corresponding search space configurations; a CORESET includes a set of PRBs with a time duration of 1 to 3 OFDM symbols; 0037; the reference point for l and the position l.sub.0 of the first DMRS symbol depends on the mapping type; 0044; single-symbol or double-symbol DM-RS is determined by the associated DCI if the higher-layer parameter maxLength in the DMRS-DownConfig DownlinkConfig IE is equal to `len2; 0120; a DCI can be used to dynamically indicate whether the UE 102 should use rateMatchPatternGroup 1, rateMatchPatternGroup2, or both for the purposes of PDSCH rate matching; 0123; both of these patterns can be activated dynamically by DCI, for example, using DCI format 1_1; the field/parameter rateMatchPatternToAddModList indicates the resources patterns which the UE 102 should rate match PDSCH around]; and 

in response to determining, based on the rate matching configuration information, that the physical downlink shared channel symbol contains a long term evolution cell specific reference signal of the long term evolution cell specific reference signals, and performs rate matching around one or more LTE CRS patterns that are transmitted in the respective LTE CCs that are fully or partially overlapping with the one or more 5G/NR CCs in which a PDSCH transmission is to be received; at operation 810, the UE 102 receives the PDSCH transmission according to a PDSCH mapping type B scheme and based on the rate matching; 0067; in each of the mappings 404, 406, and 408, a first inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol l0 in a first slot colliding with the LTE CRS transmitted in symbol 0 of the LTE subframe 402; 0086; in one 10 symbol PDSCH (ld=10) embodiment where the PDSCH mapping type B slot boundary is aligned with the end of the LTE subframe 402, the DMRS position is symbol 0 and possibly up to three additional DMRSs can be configured; if three additional DMRSs are configured, then the DMRS positions are symbol 3, symbol 6, and symbol 9; 0091; NR-DMRS Type B mapping 508 shows an 11 symbol PDSCH (ld=11) where NR-DMRSs are transmitted in the position of the first NR-DMRS symbol (l0), the fourth symbol (e.g., symbol 3), the seventh symbol (e.g., symbol 6), and the tenth symbol (e.g., symbol 9)],
Note:
Prior to a shift, DMRSs are at symbol 0 and symbol 3 in 410, 412, 416 of Fig. 4B, which corresponds to a pair of adjacent symbols 0 and 1 in LTE CRS.  Applicant’s Specification in [para. 0031; 0035 ] supports construing physical downlink shared channel symbol by referring to LTE CRS channel symbols (i.e. 15 KHz SCS).

determining that the pair of demodulation reference signals are to be shifted to a later pair of adjacent physical downlink shared channel symbols of the physical downlink shared channel symbols that is later in the symbol order than the physical downlink shared channel symbol [Sengupta: later pair of consecutive PDSCH symbols == DMRSs at symbol 2 and symbol 4 (corresponds to LTE symbol 1 and 2); 0140; at operation 810, the UE 102 performs rate matching around one or more LTE CRS patterns that are transmitted in the respective LTE CCs that are fully or partially overlapping with the one or more 5G/NR CCs in which a PDSCH transmission is to be received; 0142; determining a Long Term Evolution (LTE) Cell-specific Reference Signal (CRS) pattern of a LTE Component Carrier (CC) that fully or partially overlaps with a Fifth Generation (5G) CC; determining one or more 5G Demodulation Reference Signal (DMRS) positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols; 0059; The embodiments herein are directed to various combinations of PDSCH mapping type lengths aligned and/or superimposed on to LTE subframes; in various embodiments, whenever an RS collision is detected, the 5G/NR RS (e.g., DMRS) is shifted to avoid the inter-RAT RS collision; 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4 (see also, 404 of Fig. 4A); this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402; 0079; In one embodiment for 8 symbol PDSCH (ld=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6].
Note:
Because, in Sengupta, the LTE CRS pattern 402 includes an SCS of 15 kHz, and the NR Type B DMRS has an SCS of 30 kHz [Sengupta: 0065; 0105].  It means that two contiguous symbols in NR-DMRS (i.e. in 410 of Fig. 4B) correspond to one symbol in LTE CRS pattern 402.  Potential position for shifted NR DMRS is symbol 2 along with an additional DMRS at symbol 3 in 410, 412, 416 of Fig. 4B, which reads on later pair of consecutive PDSCH symbols.   

Regarding Claim 18 (Previously Presented),
wherein the physical downlink shared channel symbol is a first physical downlink shared channel symbol, and wherein the later pair of adjacent physical downlink shared channel symbols starts at a second physical downlink shared channel symbol that is directly after the first physical downlink shared channel symbol in the symbol order [Sengupta: 0067; in each of the mappings 404, 406, and 408, a first inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol l0 in a first slot colliding with the LTE CRS transmitted in symbol 0 of the LTE subframe 402; 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4; this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402; 0070; in one embodiment for 6 symbol PDSCH (l.sub.d=6), the DMRS position is shifted to symbol 3 and possibly one additional DMRS at symbol 4; 0079; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured]. 
Note:
DMRS at symbol 2 or symbol 3 correspond to LTE CRS symbol 1.  DMRS at symbol 4 or symbol 5 corresponds to LTE CRS symbol 2.

Regarding Claim 19 (Previously Presented),
wherein the operations further comprise mapping the pair of demodulation reference signals to physical resources according to the downlink demodulation reference signal configuration information and the downlink control information [Sengupta: 0139; Fig. 7; at operation 710, the UE 102 determines one or more 5G DMRS positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols; at operation 715, the UE 102 demodulates and decodes one or more 5G DMRSs at the one or more 5G DMRS positions for estimating a PDSCH associated with the one or more 5G DMRSs; 0140; Fig. 8; at operation 810, the UE 102 receives the PDSCH transmission according to a PDSCH mapping type B scheme and based on the rate matching; 0120; a DCI can be used to dynamically indicate 

Regarding Claim 20 (Previously Presented),
wherein the operations further comprise, in response to determining that the physical downlink shared channel symbol does not contain the at least one signal of the long term evolution cell specific reference signals, determining that a first demodulation reference signal of the pair of demodulation reference signals is present in the physical downlink shared channel symbol [Sengupta: 0086; in one 10 symbol PDSCH (ld=10) embodiment where the PDSCH mapping type B slot boundary is aligned with the end of the LTE subframe 402, the DMRS position is symbol 0 and possibly up to three additional DMRSs can be configured; if three additional DMRSs are configured, then the DMRS positions are symbol 3, symbol 6, and symbol 9; 0091; NR-DMRS Type B mapping 508 shows an 11 symbol PDSCH (ld=11) where NR-DMRSs are transmitted in the position of the first NR-DMRS symbol (l0), the fourth symbol (e.g., symbol 3), the seventh symbol (e.g., symbol 6), and the tenth symbol (e.g., symbol 9); 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4; this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402; 0070; in one embodiment for 6 symbol PDSCH (l.sub.d=6), the DMRS position is shifted to symbol 3 and possibly one additional DMRS at symbol 4; 0079; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the 

Regarding Claim 21 (Previously Presented),
wherein the operations further comprise mapping the pair of demodulation reference signals to physical resources according to the downlink demodulation reference signal configuration information and the downlink control information [Sengupta: 0139; Fig. 7; at operation 710, the UE 102 determines one or more 5G DMRS positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols; at operation 715, the UE 102 demodulates and decodes one or more 5G DMRSs at the one or more 5G DMRS positions for estimating a PDSCH associated with the one or more 5G DMRSs; 0140; Fig. 8; at operation 810, the UE 102 receives the PDSCH transmission according to a PDSCH mapping type B scheme and based on the rate matching; 0120; a DCI can be used to dynamically indicate whether the UE 102 should use rateMatchPatternGroup 1, rateMatchPatternGroup2, or both for the purposes of PDSCH rate matching; 0086; in one 10 symbol PDSCH (ld=10) embodiment where the PDSCH mapping type B slot boundary is aligned with the end of the LTE subframe 402, the DMRS position is symbol 0 and possibly up to three additional DMRSs can be configured; if three additional DMRSs are configured, then the DMRS positions are symbol 3, symbol 6, and symbol 9; 0091; NR-DMRS Type B mapping 508 shows an 11 symbol PDSCH (ld=11) where NR-DMRSs are transmitted in the position of the first NR-DMRS symbol (l0), the fourth symbol (e.g., symbol 3), the seventh symbol (e.g., symbol 6), and the tenth symbol (e.g., symbol 9)].

Regarding Claim 22 (Currently Amended),
wherein the physical downlink shared channel symbol is a second physical downlink shared channel symbol, and wherein the later pair of adjacent physical downlink shared channel symbols starts at a third physical downlink shared channel symbol [Sengupta: 0079; Fig. 4B; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if one additional DMRS is configured, then the additional DMRS position is symbol 6; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6; 0077; in mappings 410 and 412, a second inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol 3 in a second slot colliding with the LTE CRS transmitted in symbol 11 of the LTE subframe 402].
Note:
In 412 of Fig. 4B, NR-DMRS at symbol 3 corresponds to symbol 1 in terms of LTE CRS.  Also, in 412, the potential position for shifted NR-DMRS is at symbol 5, while an additional NR-DMRS is at symbol 6.  Theses DMRSs correspond to symbol 2 and 3 in terms of LTE CRS (i.e. 15 kHz SCS).  

Regarding Claim 23 (Previously Presented),
wherein the third physical downlink shared channel symbol is directly after the second physical downlink shared channel symbol in the symbol order [Sengupta: 0079; Fig. 4B; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if one additional DMRS is configured, then the additional DMRS position is symbol 6; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6; 0077; in mappings 410 and 412, a second inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol 3 in a second slot colliding with the LTE CRS transmitted in symbol 11 of the LTE subframe 402; 0077; in mappings 410 and 412, a second inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol 3 in a second slot colliding with the LTE CRS transmitted in symbol 11 of the LTE subframe 402].
Note:
In 412 of Fig. 4B, NR-DMRS at symbol 3 corresponds to symbol 1 in terms of LTE CRS.  Also, in 412, the potential position for shifted NR-DMRS is at symbol 5, while an additional NR-DMRS is at symbol 6.  Theses DMRSs correspond to symbol 2 and 3 in terms of LTE CRS (i.e. 15 kHz SCS).  

Regarding Claim 24 (Currently Amended),
A method, comprising: 

receiving, by a user equipment comprising a processor, from network equipment: rate matching configuration information to rate match with respect to long term evolution cell specific reference signals, and downlink demodulation reference signal configuration information, and downlink control information that schedules a physical downlink shared channel symbol of the physical downlink shared channel symbols (DCI) on PDCCH includes: DL assignments containing at least modulation and coding format, resource allocation, and HARQ information related to DL shared channel (DL-SCH); 0117; a DCI scheduling the PDSCH for the TRxP; 0035; in 5G/NR, the UE 102 assumes the PDSCH DMRS is being mapped to physical resources according to configuration type 1 or configuration type 2 as given by the higher-layer parameter dmrs-Type; 0060; when a 5G/NR-capable UE 102 operating in an unlicensed band or in a licensed band is configured with higher-layer parameter lte-CRS-ToMatchAround within a ServingCellConfig information element (IE) where one or multiple LTE CRS patterns in one or more CCs which overlap fully or partially with one or more 5G/NR CCs are indicated using the RRC configuration RateMatchPatternLTE-CRS IE, the 5G/NR-capable UE 102 uses the DMRS locations discussed infra to avoid collision of DMRS symbols with LTE CRS symbols; 0115; UE is configured with higher-layer parameter lte-CRS-ToMatchAround within ServingCellConfig (see e.g., Table 1a and Table 1b supra) where one or multiple LTE CRS patterns in one or more CCs which overlap fully or partially with the NR CC(s) are indicated using RRC configuration IE RateMatchPatternLTE-CRS, in the case of multiple configured LTE CRS patterns, the configuration includes frequency domain allocations corresponding to different LTE CCs which fully or partially overlap with the NR-U CCs; 0116; the 5G/NR-capable UE 102 can be configured with multiple LTE CRS rate matching patterns by extending the lte-CRS-ToMatchAround higher layer parameter to support multiple RateMatchPatternLTE-CRS IEs each corresponding to an LTE CC; 0117; a higher layer DCI can be used to dynamically indicate whether the UE 102 should use rateMatchPatternGroup 1, rateMatchPatternGroup2, or both for the purposes of PDSCH rate matching; 0140; process 800 begins at operation 805 where the UE 102 determines a configuration that includes frequency domain allocations corresponding to respective LTE CCs that fully or partially overlap with one or more 5G/NR CCs]; and

 in response to determining, based on the rate matching configuration information, that the physical downlink shared channel symbol contains a long term evolution cell specific reference signal of the long term evolution cell specific reference signals, and that the long term evolution cell specific reference signal would cause a collision with a first demodulation reference signal of a pair of demodulation reference signals configured for the physical downlink shared channel symbol and an adjacent physical downlink shared channel symbol that is subsequent and adjacent to the physical downlink shared channel symbol in a symbol order [Sengupta: collision == LTE CCs overlap with NR CCs or inter-RAT RS collision; 0123; the field/parameter rateMatchPatternToAddModList indicates the resources patterns which the UE 102 should rate match PDSCH around; 0140; at operation 810, the UE 102 performs rate matching around one or more LTE CRS patterns that are transmitted in the respective LTE CCs that are fully or partially overlapping with the one or more 5G/NR CCs in which a PDSCH transmission is to be received; at operation 810, the UE 102 receives the PDSCH transmission according to a PDSCH mapping type B a first inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol l0 in a first slot colliding with the LTE CRS transmitted in symbol 0 of the LTE subframe 402; 0086; in one 10 symbol PDSCH (ld=10) embodiment where the PDSCH mapping type B slot boundary is aligned with the end of the LTE subframe 402, the DMRS position is symbol 0 and possibly up to three additional DMRSs can be configured; if three additional DMRSs are configured, then the DMRS positions are symbol 3, symbol 6, and symbol 9; 0091; NR-DMRS Type B mapping 508 shows an 11 symbol PDSCH (ld=11) where NR-DMRSs are transmitted in the position of the first NR-DMRS symbol (l0), the fourth symbol (e.g., symbol 3), the seventh symbol (e.g., symbol 6), and the tenth symbol (e.g., symbol 9)], 
Note:
Prior to a shift, DMRSs are at symbol 0 and symbol 3 in 410, 412, 416 of Fig. 4B, which corresponds to a pair of adjacent symbols 0 and 1 in LTE CRS.  Applicant’s Specification in [para. 0031; 0035 ] supports construing physical downlink shared channel symbol by referring to LTE CRS channel symbols (i.e. 15 KHz SCS).

determining, by the user equipment, that the pair of demodulation reference signals are to be shifted to a later pair of adjacent physical downlink shared channel symbols of the physical downlink shared channel symbols that is later in the symbol order than the physical downlink shared channel symbol [Sengupta: later pair of consecutive PDSCH symbols == DMRSs at symbol 2 and symbol 4 (corresponds to LTE symbol 1 and 2); 0140; at operation 810, the UE 102 performs rate matching around one or more LTE CRS patterns that are transmitted in the respective LTE CCs that are fully or partially overlapping with the one or more 5G/NR CCs in which a PDSCH transmission is to be received; 0142; determining a Long Term Evolution (LTE) Cell-specific Reference Signal (CRS) pattern of a LTE Component Carrier (CC) that fully or partially overlaps with a Fifth Generation (5G) CC; determining one or more 5G Demodulation Reference Signal (DMRS) positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols; 0059; The embodiments herein are directed to various combinations of PDSCH mapping type lengths aligned and/or superimposed on to LTE subframes; in various embodiments, whenever an RS collision is detected, the 5G/NR RS (e.g., DMRS) is shifted to avoid the inter-RAT RS collision; 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4 (see also, 404 of Fig. 4A); this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402; 0079; In one embodiment for 8 symbol PDSCH (ld=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6]. 
Note:
Because, in Sengupta, the LTE CRS pattern 402 includes an SCS of 15 kHz, and the NR Type B DMRS has an SCS of 30 kHz [Sengupta: 0065; 0105].  It means that two contiguous symbols in NR-DMRS (i.e. in 410 of Fig. 4B) correspond to one symbol in LTE CRS pattern 402.  Potential position for shifted NR DMRS is symbol 2 along with 

Regarding Claim 25 (Previously Presented),
wherein the physical downlink shared channel symbol is a first physical downlink shared channel symbol, and wherein the later pair of adjacent physical downlink shared channel symbols starts at a second physical downlink shared channel symbol that is directly after the first physical downlink shared channel symbol in the symbol order [Sengupta: 0067; in each of the mappings 404, 406, and 408, a first inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol l0 in a first slot colliding with the LTE CRS transmitted in symbol 0 of the LTE subframe 402; 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4 (see also, 404 of Fig. 4A); this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402; 0070; in one embodiment for 6 symbol PDSCH (l.sub.d=6), the DMRS position is shifted to symbol 3 and possibly one additional DMRS at symbol 4; in another embodiment for 6 symbol PDSCH (l.sub.d=6), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4; 0079; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured]. 
Note:
DMRS at symbol 2 or symbol 3 correspond to LTE CRS symbol 1.  DMRS at symbol 4 or symbol 5 corresponds to LTE CRS symbol 2.

Regarding Claim 26 (Previously Presented),
further comprising mapping, by the user equipment, the pair of demodulation reference signals to physical resources according to the downlink demodulation reference signal configuration information and the downlink control information [Sengupta: 0140; at operation 810, the UE 102 receives the PDSCH transmission according to a PDSCH mapping type B scheme and based on the rate matching; 0068; in one embodiment for 5 symbol PDSCH (l.sub.d=5), the DMRS position is shifted to symbol 2 and possibly one additional DMRS at symbol 4; this pattern may be used when the PDSCH Mapping Type B slot boundaries are aligned with the beginning and end of the LTE CRS pattern 402].

Regarding Claim 27 (Previously Presented),
further comprising, in response to determining that the physical downlink shared channel symbol does not contain the at least one signal of the long term evolution cell specific reference signals, determining, by the user equipment, that a first demodulation reference signal of the pair of demodulation reference signals is present in the physical downlink shared channel symbol [Sengupta: 0086; in one 10 symbol PDSCH (ld=10) embodiment where the PDSCH mapping type B slot boundary is aligned with the end of the LTE subframe 402, the DMRS position is symbol 0 and possibly up to three additional DMRSs can be configured; if three additional DMRSs are configured, then the DMRS positions are symbol 3, symbol 6, and symbol 9; 0091; NR-DMRS Type B mapping 508 shows an 11 symbol PDSCH (ld=11) where NR-DMRSs are transmitted in first NR-DMRS symbol (l0), the fourth symbol (e.g., symbol 3), the seventh symbol (e.g., symbol 6), and the tenth symbol (e.g., symbol 9); 0058; FIG. 3 illustrates example DMRS positions for PDSCH mapping type B; the 3GPP RANI working group has agreed that 5G/NR based access to unlicensed spectrum PDSCH mapping Type B with a duration of 2-13 symbols will be supported in addition to the already specified durations of 2, 4 and 7 symbol DMRS in 5G/NR Release 15; if the LTE subframe 200 of FIG. 2 were superimposed on to the PDSCH mapping scheme of FIG. 3, collisions would occur between the DMRS and CRS transmissions; 0023; the UE 102 may assume CRSs are, unless otherwise stated in clause 12 of 3GPP TS 36.212 v15.6.0 (2019-06-24) (hereinafter "[TS36212]"), transmitted in all downlink subframes for frame structure type 1 and frame structure type 2, and non-empty subframes for frame structure type 3 in a cell supporting PDSCH transmission; 0142; determining a Long Term Evolution (LTE) Cell-specific Reference Signal (CRS) pattern of a LTE Component Carrier (CC) that fully or partially overlaps with a Fifth Generation (5G) CC; determining one or more 5G Demodulation Reference Signal (DMRS) positions to avoid reference signal collision between 5G DMRS symbols an LTE CRS symbols;].
Note:
Lack of collision determination at a symbol presumably containing CRS and DMRS means that no CRS is present.  Therefore, only consider DMRS positions for PDSCH mapping type B, as shown in Fig. 3.

Regarding Claim 28 (Currently Amended),
DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if one additional DMRS is configured, then the additional DMRS position is symbol 6; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6; 0077; in mappings 410 and 412, a second inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol 3 in a second slot colliding with the LTE CRS transmitted in symbol 11 of the LTE subframe 402].
Note:
In 412 of Fig. 4B, NR-DMRS at symbol 3 corresponds to symbol 1 in terms of LTE CRS.  Also, in 412, the potential position for shifted NR-DMRS is at symbol 5, while an additional NR-DMRS is at symbol 6.  Theses DMRSs correspond to symbol 2 and 3 in terms of LTE CRS (i.e. 15 kHz SCS).  

Regarding Claim 29 (Previously Presented),
wherein the third physical downlink shared channel symbol is directly after the second physical downlink shared channel symbol in the symbol order Sengupta: 0079; Fig. 4B; in one embodiment for 8 symbol PDSCH (l.sub.d=8), the DMRS position is shifted to symbol 2 and possibly two additional DMRSs can be configured; if one additional DMRS is configured, then the additional DMRS position is symbol 6; if two additional DMRSs are configured, then the additional DMRS positions are symbol 4 and symbol 6; 0077; in mappings 410 and 412, a second inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol 3 in a second slot colliding with the LTE CRS transmitted in symbol 11 of the LTE subframe 402].
Note:
In 412 of Fig. 4B, NR-DMRS at symbol 3 corresponds to symbol 1 in terms of LTE CRS.  Also, in 412, the potential position for shifted NR-DMRS is at symbol 5, while an additional NR-DMRS is at symbol 6.  Theses DMRSs correspond to symbol 2 and 3 in terms of LTE CRS (i.e. 15 kHz SCS).  

Response to Arguments
Applicant's arguments filed 3/4/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 1 on pages 8-10 of the Remarks section that Sengupta’s 410 of Fig. 4B depicts an 8-symbol PDSCH with symbols 2, 4, and 6 being not adjacent PDSCH symbols.  Element 410 depicts DMRS in PDSCH symbols 0, 3, and 7, which DMRS are not in adjacent PDSCH symbols.  Fig. 4B does not depict DMRS in PDSCH symbols 2 and 3 at the same time.  Therefore, Sengupta does not teach the limitation “… a collision with a first demodulation reference signal of a pair of demodulation reference signals configured for the physical downlink shared channel symbol and an adjacent physical downlink shared channel symbol that is subsequent and adjacent to the physical downlink shared channel symbol in a symbol order … the pair of demodulation reference signals are to be shifted to a later pair of adjacent physical downlink shared channel symbols ….”
Examiner’s Response:
Applicant’s claim limitation recites that “… the physical downlink shared channel symbol contains a long term evolution cell specific reference signal of the long term evolution cell specific reference signals, and that the long term evolution cell specific reference signal is threshold likely to cause a collision with a first demodulation reference signal of a pair of demodulation reference signals configured for the physical downlink shared channel symbol ….”  In other words, PDSCH symbol contains LTE CRS, which causes collision with a first DMRS of a pair of DMRSs.  The claim limitation is silent whether symbol width for LTE CRS is the same as that for DMRS symbol, wherein PDSCH symbol that contains LTE CRS is also of the same symbol width.  Applicant’s Specification in one example teaches that a NR slot comprises 14 OFDM symbols and a NR subframe is fixed to 1 ms duration.  At 15 kHz subcarrier spacing, the same subcarrier spacing (SCS) as for LTE, the duration of a NR slot coincides with that of a subframe [App. Spec.: 0035].  This means that symbol width for NR (DMRS) and LTE CRS is same because of the same subcarrier spacing of 15 kHz.  Fig. 4 shows the example of shifting DMRS symbols with 15 kHz SCS [App. Spec.: 0048].  Absent any explicit recitation in claim limitations, for purposes of examination, PDSCH symbol is construed to contain both LTE CRS symbol and DMRS symbol.       
Sengupta teaches same SCS of 15 kHz for both LTE CRS and NR (DMRS) in Fig. 2, where a NR slot comprises 14 OFDM symbols and a NR subframe is fixed to 1 ms duration.  At 15 kHz subcarrier spacing, the same subcarrier spacing as for LTE, d) of 8, 9, and 10, which is aligned with the LTE CRS pattern 402.  NR-DMRS Type B mapping 410 shows an 8 symbol PDSCH (ld=8), where NR-DMRSs are transmitted in the position of the first NR-DMRS symbol (l0, i.e. symbol 0), the fourth symbol (e.g., symbol 3), and the seventh symbol (e.g., symbol 6). (e.g., DMRS: [l0, 3, 6]) [Sengupta: 0076; Fig. 4B].  Also, see Sengupta [0067; 404, 406, and 408 of Fig. 4A].  In Sengupta, the LTE CRS pattern 402 includes an SCS (i.e. subcarrier spacing) of 15 kHz, and the NR Type B DMRS has an SCS of 30 kHz [Sengupta: 0065; 0105], which is not the same as Applicant’s Fig. 4 having 15 kHz SCS for both LTE CRS and DMRS.  In Sengupta, it means that two contiguous symbols in NR-DMRS (i.e. in 410 of Fig. 4B) correspond to one symbol in LTE CRS pattern 402 (also correspondingly to one PDSCH symbol that contains both an LTE CRS and NR-DMRS).  As a result, NR-DMRSs transmitted in position of first and fourth NR-DMRS symbols in 410 of Fig. 4B correspond to adjacent symbols 0 and 1 of LTE CRS pattern 402 (i.e. correspondingly adjacent symbols of PDSCH as well), thus reading on a PDSCH symbol and an adjacent PDSCH symbol as claimed above.    
	As for shifting DMRS symbols to a later adjacent pair of PDSCH symbols, in keeping with 15 KHz SCS for LTE CRS and 30 KHz SCS for DMRS, Sengupta teaches that in each of the mappings 404, 406, and 408, a first inter-RAT RS collision takes place due to an NR-DMRS transmitted at NR-DMRS symbol l0 (i.e. first NR-DMRS symbol) in a first slot colliding with the LTE CRS transmitted in symbol 0 of the LTE subframe 402 [Sengupta: 0067].  In one embodiment for 5 symbol shifted to symbol 2  (i.e. third symbol of DMRS that corresponds to symbol 1 of LTE CRS) and possibly one additional DMRS at symbol 4 (i.e. fifth symbol of DMRS that corresponds to symbol 2 of LTE CRS) [Sengupta: 0068; see also, 404 of Fig. 4A].  In another example, Sengupta describes that the DMRS position is shifted to symbol 3 (i.e. fourth symbol of DMRS that corresponds to symbol 1 of LTE CRS) and possibly one additional DMRS at symbol 4 (i.e. fifth symbol of DMRS that corresponds to symbol 2 of LTE CRS) [Sengupta: 0070].  Symbol 1 and adjacent symbol 2 of LTE CRS correspond to adjacent PDSCH symbols 1 and 2, thus reading on the limitation “… the pair of demodulation reference signals are to be shifted to a later pair of adjacent physical downlink shared channel symbols.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Baldemair (US 2021/0152310) teaches that resource elements carrying NR-DMRS associated to the NR PDSCH are shown to be shifted in time relative to LTE-CRS signals.  The length of the transmission resource structure ( NR PDSCH) is selected such that the relative position of DM-RS leads to the shift in time.  See Baldemair [para. 0028; Fig. 1].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468